The Honorable Joe Yates State Senator 711 S.W. 2nd Bentonville, AR  72712
Dear Senator Yates:
This is in response to your opinion request which you posed the following inquiry:
  May schools establish sick leave banks or pools whereby certified personnel may contribute certain numbers of days of sick leave allowance to the bank and members of the bank may withdraw sick leave from the bank when they suffer a catastrophic illness and have used up all their accumulated individual sick leave?
It is the opinion of this office the answer to your inquiry is yes.
The Arkansas legislature has addressed the subject to teacher sick leave through the Teacher's Minimum Sick Leave law found at Ark. Stat. Ann. 80-1249 through 80-1255.5.  (Repl. 1980)  That policy establishes the minimum number of days of sick leave a teacher may earn and the policies and regulations for administering such leave.
Moreover, as a part of that act the legislature adopted Ark. Stat. Ann. 80-1255.6 (Repl. 1980) which states:
  The number of days of sick leave provided by this act are minimum only, and nothing in this Act shall prohibit any school district from providing more days of sick leave or have a more liberal policy for administration of sick leave.
Therefore, it is the opinion of this office the legislature intended to grant discretion to a local district in establishing sick leave, once the minimum is attained, and the procedure to administrate such.
If this office can provide you any further assistance please call upon us.
Sincerely,
Steve Clark Attorney General
JSC:ldc